Citation Nr: 0328294	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Rochelle Ison, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1967 to 
May 1969.  

In May 1986, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder, 
including PTSD.  The current appeal comes before the Board 
from the New Orleans, Louisiana, Regional Office (RO) 
pursuant to an August 2001 rating decision by the Department 
of Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal with regard to the sufficiency of new and 
material evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  

2.  Service connection for an acquired psychiatric disorder, 
including PTSD, was denied by a May 1986 Board decision.  
 
3.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
including PTSD, has been submitted since the May 1986 Board 
decision.  


CONCLUSIONS OF LAW

1.  The May 1986 Board decision that denied service 
connection for an acquired psychiatric disorder, including 
PTSD, is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 
19.104 (1985); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been submitted since the 
final May 1986 Board decision, and the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by reopening his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, and a decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Service connection was denied for an acquired psychiatric 
disorder including PTSD by a May 1986 Board decision, which 
is final.  See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1985); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  In Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 7104 
means that the Board does not have jurisdiction to consider a 
claim it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  The RO's determination in this 
regard is irrelevant.  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if, it is, whether it provides a basis for 
allowing the claim.  An adverse determination as to either 
question is appealable.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
previously disallowed by the Board, the claim shall be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108, 7104(b); 38 C.F.R. 
§ 20.1105.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The appellant asserts that he has PTSD that is related to 
stressful events to which he was exposed during his active 
military service.  He argues, therefore, that service 
connection is warranted for his PTSD.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, was in the May 1986 Board decision, 
the Board must determine whether new and material evidence 
has been received subsequent to the May 1986 Board decision 
sufficient to reopen the claim.  

The May 1986 Board decision denied service connection for an 
acquired psychiatric disorder, including PTSD, on the bases 
that PTSD was not demonstrated, that no psychiatric disorder 
was manifested in service, and that a psychosis 
(schizophrenia) had not been manifested to a compensable 
degree within the first year after service.  

The evidence considered by the Board in May 1986 included the 
appellant's service medical records, which, while showing 
that the appellant gave a history of nervous trouble at both 
his entrance and separation examinations, did not reveal any 
other complaint, treatment, or finding of a psychiatric 
disorder.  Postservice evidence of record in May 1986 
included VA and private medical records that showed treatment 
for psychiatric disability that included schizophrenia, and 
the appellant's testimony at an August 1985 Regional Office 
hearing, which included his identification of exposure to 
mortar attacks in Vietnam as the stressor that caused his 
PTSD.  

The evidence submitted since the May 1986 Board decision 
includes subsequently dated medical records that show 
treatment for psychiatric disability, in addition to 
outpatient records from the appellant's family physician, T. 
H. Hickey, M.D., who stated in November 1994 that it was 
certainly his opinion that the appellant's emotional disorder 
originated with his genetic background at birth and was 
aggravated while he was in service.  The appellant also 
provided testimony at January 2002 Regional Office and 
January 2003 Board hearings, in which he described a physical 
assault in basic training, a G.I. shower at Ft. Rucker, 
Alabama, humiliation by a black Sergeant at Hunter Army Air 
Base, seeing a water truck driver in Vietnam lose his hands 
and feet in an explosion, and racism as additional stressors 
that he had experienced in service.  

The Board finds the medical opinion from Dr. Hickey and the 
appellant's testimony about additional, inservice, stressful 
experiences, submitted since the May 1986 Board decision, 
constitutes new evidence, in that the medical opinion 
concerning aggravation by military service of a preexisting 
psychiatric condition and the information of additional 
stressors in service have not been previously considered.  
Moreover, the Board finds this evidence to be material 
because the November 1994 medical opinion could be the basis 
for a grant of service connection on the basis of aggravation 
and the additional claimed stressors could be the basis for a 
diagnosis of PTSD.  This evidence must be considered to 
fairly adjudicate the claim.  Accordingly, the Board reopens 
the claim of entitlement to service connection an acquired 
psychiatric disorder, including PTSD, on the basis that the 
appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  However, 
the Board believes that additional evidence must be obtained 
before it can render a decision regarding the claim.  To 
decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard, 4 Vet. App. 384.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for an acquired psychiatric disorder, including 
PTSD, the appeal is granted.


REMAND

Following his January 2003 Video Conference hearing before 
the undersigned Veterans Law Judge, the appellant submitted a 
medical statement from a VA psychiatrist at the New Orleans 
VA Medical Center that indicated he had been treating the 
appellant for major depression and anxiety since July 2002.  

Since the claim was last before the RO, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the claimant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence received by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record and evidence 
requested in this remand.  

The United States Court of Veterans Appeals (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under VCAA, the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he was exposed during military service.  

Accordingly, the claim for service connection for an acquired 
psychiatric disorder, including PTSD, is remanded for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  

2.  The RO should obtain the appellant's 
medical records, dated since March 2002, 
from the New Orleans VA Medical Center, 
particularly those involving psychiatric 
treatment, and associate them with the 
claims file.  

3.  The RO should obtain the appellant's 
service personnel records and associate 
them with the claims file.  

4.  The RO should contact Melissa Dingler, 
M.D., at the Alpha Psychiatric Services, 
1102 East Mai Complex, Suite A, 
Russellville, Arkansas, and request copies 
of the appellant's psychiatric treatment 
records.  All records obtained should be 
associated with the claims file.  

5.  The RO should request that the 
appellant provide a comprehensive 
statement containing as much detail as 
possible regarding the stressor(s) to 
which he alleges he was exposed during 
military service.  The appellant should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence on the 
stressful events, and he must be asked to 
be as specific as possible.  He should be 
informed that without such details an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  

6.  When this information has been 
obtained, it should be forwarded to the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, along with copies of the appellant's 
service personnel records for verification 
of the incident or incidents which he has 
reported as stressors.  Any information 
obtained is to be associated with the 
claims folder and any additional 
development suggested by USASCRUR should 
be undertaken by the RO.  

7.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to the specific 
events claimed as stressors in service. In 
rendering this determination, the RO must 
specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy.".  

8.  The RO  should arrange for the 
appellant to be examined by a psychiatrist 
who has not previously examined him to 
determine the correct diagnosis of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor or 
stressors that it has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
entire claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify whether each 
stressor found to be established by the RO 
was sufficient to produce PTSD, whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established for the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  If the appellant's 
psychiatric condition is determined to be 
other than PTSD, the examiner should be 
requested to express an opinion as to the 
etiology of that psychiatric condition, 
and, if it preexisted service, whether the 
evidence demonstrates that the condition 
underwent a permanent increase in 
disability as a result of the appellant's 
military service.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  The 
diagnosis should be in accordance with 
DSM-IV(tm).  The examiner should reconcile 
his opinions with those found in the 
medical evidence of record, including the 
November 1994 medical opinion from Dr. 
Hickey.  

9.  After the above requested actions have 
been completed, the RO should adjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



